 

Exhibit 10.48

 

Grove at Waterford Crossing

ASSIGNMENT OF MANAGEMENT AGREEMENT

 

This ASSIGNMENT OF MANAGEMENT AGREEMENT (this "Assignment") dated as of April 4,
2012 is executed by and among (i) BELL BR WATERFORD CROSSING JV, LLC, a Delaware
limited liability company ("Borrower"), (ii) CWCAPITAL LLC, a Massachusetts
limited liability company ("Lender"), and (iii) BELL PARTNERS INC. (the
"Manager"), a North Carolina corporation.

 

RECITALS:

 

A.           Borrower is the owner of a multifamily residential apartment
project located in Hendersonville (Sumner County), Tennessee (the " Mortgaged
Property").

 

B.           Manager is the managing agent of the Mortgaged Property pursuant to
a Management Agreement dated as of March 29, 2012, between Borrower and Manager
(the " Management Agreement").

 

C.           Pursuant to that certain Multifamily Loan and Security Agreement
dated as of the date hereof, executed by and between Borrower and Lender (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the " Loan Agreement"), Lender has agreed to make a loan to Borrower in
the original principal amount of Twenty Million One Hundred Thousand and 00/100
Dollars ($20, 100,000.00) (the "Mortgage Loan"), as evidenced by that certain
Multifamily Note dated as of the date hereof, executed by Borrower and made
payable to the order of Lender in the amount of the Mortgage Loan (as amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Note").

 

D.           In addition to the Loan Agreement, the Mortgage Loan and the Note
are also secured by, among other things, a certain Multifamily Mortgage, Deed of
Trust or Deed to Secure Debt dated as of the date hereof, which encumbers the
Mortgaged Property (as amended, restated, replaced, supplemented or otherwise
modified from time to time, the "Security Instrument"; the Loan Agreement, the
Note, the Security Instrument, and all other documents evidencing or securing
the Mortgage Loan, the "Loan Documents").

 

E.           Borrower is willing to assign its rights under the Management
Agreement to Lender as additional security for the Mortgage Loan.

 

F.           Manager is willing to consent to this Assignment and to attorn to
Lender upon a default by Borrower under the Loan Documents, and perform its
obligations under the Management Agreement for Lender, or its successors in
interest, or to permit Lender to terminate the Management Agreement without
liability.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, Borrower,
Lender and Manager agree as follows:

 

Assignment of Management Agreement Form 6405   Page 1 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

  

AGREEMENTS:

 

Section 1.             Recitals.

 

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Assignment.

 

Section 2.             Assignment.

 

Borrower hereby transfers, assigns and sets over to Lender, its successors and
assigns, all right, title and interest of Borrower in and to the Management
Agreement. Manager hereby consents to the foregoing assignment. The foregoing
assignment is being made by Borrower to Lender as collateral security for the
full payment and performance by Borrower of all of its obligations under the
Loan Documents. Although it is the intention of the parties that the assignment
hereunder is a present assignment, until the occurrence of an event of default
under any of the Loan Documents (an " Event of Default"), Borrower may exercise
all rights as owner of the Mortgaged Property under the Management Agreement,
except as otherwise provided in this Assignment. The foregoing assignment shall
remain in effect as long as the Mortgage Loan, or any part thereof, remains
unpaid, but shall automatically terminate upon the release of the Security
Instrument as a lien on the Mortgaged Property.

 

Section 3.             Representations and Warranties.

 

Borrower and Manager represent and warrant to Lender that (a) the Management
Agreement is unmodified and is in full force and effect, (b) the Management
Agreement is a valid and binding agreement enforceable against the parties in
accordance with its terms, and (c) neither party is in default in performing any
of its obligations under the Management Agreement. Borrower further represents
and warrants to Lender that it has not executed any prior assignment of the
Management Agreement, nor has it performed any acts or executed any other
instrument which might prevent Lender from operating under any of the terms and
conditions of this Assignment, or which would limit Lender in such operation.
Manager further represents and warrants to Lender that (1) Manager has not
assigned its interest in the Management Agreement, (2) has no notice of any
prior assignment, hypothecation or pledge of Borrower's interest under the
Management Agreement, (3) as of the date hereof, Manager has no counterclaim,
right of set-off, defense or like right against Borrower, and (4) as of the date
hereof, Manager has been paid all amounts due under the Management Agreement.

 

Section 4.             Lender's Right to Cure.

 

In the event of any default by Borrower under the Management Agreement (beyond
any applicable cure period, except to the extent that Lender determines, in its
discretion, that exigent circumstances exist or that such exercise is necessary
or prudent in order to protect and preserve the Mortgaged Property, or Lender's
lien priority and security interest in the Mortgaged Property), Lender shall
have the right, but not the obligation, upon notice to Borrower and Manager and
until such default is cured, to cure any default and take any action under the
Management Agreement to preserve the same. Borrower hereby grants to Lender the
right of access to the Mortgaged Property for this purpose, if such action is
necessary. Borrower hereby authorizes Manager to accept the performance of
Lender in such event, without question. Any advances made by Lender to cure a
default by Borrower under the Management Agreement shall become part of the
indebtedness and shall bear interest at the default rate under the Loan
Agreement and shall be secured by the Security Instrument.

 

Assignment of Management Agreement Form 6405   Page 2 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

 

 

Section 5.             Covenants.

 

(a)          Borrower Covenants.

 

Borrower hereby covenants with Lender that, during the term of this Assignment:

 

(1)         Borrower shall not assign Borrower's interest in the Management
Agreement or any portion thereof, or transfer the responsibility for management
of the Mortgaged Property from Manager to any other person or entity without the
prior written consent of Lender;

 

(2)         Borrower shall not cancel, terminate, surrender, modify or amend any
of the terms or provisions of the Management Agreement without the prior written
consent of Lender;

 

(3)         Borrower shall not forgive any material obligation of the Manager or
any other party under the Management Agreement, without the prior written
consent of Lender;

 

(4)         Borrower shall perform all obligations of Borrower under the
Management Agreement in accordance with the provisions thereof, any failure of
which would constitute a default under the Management Agreement; and

 

(5)         Borrower shall give Lender written notice of any notice or
information that Borrower receives which indicates that Manager is terminating
the Management Agreement or that Manager is otherwise discontinuing its
management of the Mortgaged Property.

 

Any of the foregoing acts done or suffered to be done without Lender’s prior
written consent shall constitute an Event of Default.

 

(b)          Affiliated Manager Subordination.

 

Manager agrees that:

 

(1)         (A) any fees payable to Manager pursuant to the Management Agreement
in excess of 3% are and shall be subordinated in right of payment, to the extent
and in the manner provided in this Assignment, to the prior payment in full of
the indebtedness described in the Loan Agreement, and (B) the Management
Agreement is and shall be subject and subordinate in all respects to the liens,
terms, covenants and conditions of the Security Instrument and the other Loan
Documents and to all advances heretofore made or which may hereafter be made
pursuant to the Loan Documents (including all sums advanced for the purposes of
(i) protecting or further securing the lien of the Security Instrument, curing
defaults by Borrower under the Loan Documents or for any other purposes
expressly permitted by the Loan Documents, or (ii) constructing, renovating,
repairing, furnishing, fixturing or equipping the Mortgaged Property);

 

(2)         if, by reason of its exercise of any other right or remedy under the
Management Agreement, Manager acquires by right of subrogation or otherwise a
lien on the Mortgaged Property which (but for this Section 5(b)) would be senior
to the lien of the Security Instrument, then, in that event, such lien shall be
subject and subordinate to the lien of the Security Instrument;

 

Assignment of Management Agreement Form 6405   Page 3 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

  

(3)         until Manager receives notice (or otherwise acquires actual
knowledge) of an Event of Default, Manager shall be entitled to retain for its
own account all payments made under or pursuant to the Management Agreement;

 

(4)         after Manager receives notice (or otherwise acquires actual
knowledge) of an Event of Default, it will not accept any payment of fees under
or pursuant to the Management Agreement without Lender's prior written consent;

 

(5)         if, after Manager receives notice (or otherwise acquires actual
knowledge) of an Event of Default, Manager receives any payment of fees under
the Management Agreement, or if Manager receives any other payment or
distribution of any kind from Borrower or from any other person or entity in
connection with the Management Agreement which Manager is not permitted by this
Assignment to retain for its own account, such payment or other distribution
will be received and held in trust for Lender and unless Lender otherwise
notifies Manager, will be promptly remitted , in cash or readily available
funds, to Lender, properly endorsed to Lender, to be applied to the principal
of, interest on and other amounts due under the Loan Documents evidencing and
securing the Loan in such order and in such manner as Lender shall determine in
its sole and absolute discretion. Manager hereby irrevocably designates, makes,
constitutes and appoints Lender (and all persons or entities designated by
Lender) as Manager's true and lawful attorney in fact with power to endorse the
name of Manager upon any checks representing payments referred to in this
Section 5(b), which power of attorney is coupled with an interest and cannot be
revoked, modified or amended without the written consent of Lender;

 

(6)         Manager shall notify (via telephone or email, followed by written
notice) Lender of Manager's receipt from any person or entity other than
Borrower of a payment with respect to Borrower's obligations under the Loan
Documents, promptly after Manager obtains knowledge of such payment; and

 

(7)         during the term of this Assignment, Manager will not commence or
join with any other creditor in commencing any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings with respect to Borrower,
without Lender's prior written consent.

 

Section 6.          Lender's Rights Upon an Event of Default.

 

(a)          Upon receipt by Manager of written notice from Lender that an Event
of Default has occurred and is continuing, Lender shall have the right to
exercise all rights as owner of the Mortgaged Property under the Management
Agreement.

 

(b)          Borrower agrees that after Borrower receives notice (or otherwise
has actual knowledge) of an Event of Default, it will not make any payment of
fees under or pursuant to the Management Agreement without Lender's prior
written consent.

 

Section 7.          Termination of Management Agreement.

 

After the occurrence of an Event of Default, Lender (or its nominee) shall have
the right any time thereafter to terminate the Management Agreement, without
cause and without liability, by giving written notice to Manager of its election
to do so. Lender's notice shall specify the date of termination, which shall not
be less than thirty (30) days after the date of such notice.

 

Assignment of Management Agreement Form 6405   Page 4 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

 

 

Section 8.             Books and Records.

 

On the effective date of termination of the Management Agreement, Manager shall
turn over to Lender all books and records relating to the Mortgaged Property
(copies of which may be retained by Manager, at Manager's expense), together
with such authorizations and letters of direction addressed to tenants,
suppliers, employees, banks and other parties as Lender may reasonably require.
Manager shall cooperate with Lender in the transfer of management
responsibilities to Lender or its designee. A final accounting of unpaid fees
(if any) due to Manager under the· Management Agreement shall be made within
sixty (60) days after the effective date of termination, but Lender shall not
have any liability or obligation to Manager for unpaid fees or other amounts
payable under the Management Agreement which accrue before Lender (or its
nominee) acquires title to the Mortgaged Property, or Lender becomes a mortgagee
in possession.

 

Section 9.             Notice.

 

(a)          Process of Serving Notice.

 

All notices under this Assignment shall be:

 

(1)         in writing and shall be:

 

(A)         delivered, in person;

 

(B)         mailed, postage prepaid, either by registered or certified delivery,
return receipt requested;

 

(C)         sent by overnight courier; or

 

(D)         sent by electronic mail with originals to follow by overnight
courier;

 

(2)         addressed to the intended recipient at its respective address set
forth at the end of this Assignment; and

 

(3)         deemed given on the earlier to occur of:

 

(A)         the date when the notice is received by the addressee; or

 

(B)         if the recipient refuses or rejects delivery, the date on which the
notice is so refused or rejected, as conclusively established by the records of
the United States Postal Service or any express courier service.

 

(b)          Change of Address.

 

Any party to this Assignment may change the address to which notices intended
for it are to be directed by means of notice given to the other parties to this
Assignment in accordance with this Section 9.

 

(c)          Default Method of Notice.

 

Any required notice under this Assignment which does not specify how notices are
to be given shall be given in accordance with this Section 9.

 

Assignment of Management Agreement Form 6405   Page 5 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

  

(d)         Receipt of Notices.

 

Borrower, Manager and Lender shall not refuse or reject delivery of any notice
given in accordance with this Assignment. Each party is required to acknowledge,
in writing, the receipt of any notice upon request by the other party.

 

Section 10.         Counterparts.

 

This Assignment may be executed in any number of counterparts, each of which
shall be considered an original for all purposes; provided, however, that all
such counterparts shall constitute one and the same instrument.

 

Section 11.         Governing Law; Venue and Consent to Jurisdiction.

 

(a)         Governing Law.

 

This Assignment shall be governed by the laws of the jurisdiction in which the
Mortgaged Property is located (the "Property Jurisdiction"), without regard to
the application of choice of law principles.

 

(b)         Venue; Consent to Jurisdiction.

 

Any controversy arising under or in relation to this Assignment shall be
litigated exclusively in the Property Jurisdiction without regard to conflicts
of laws principles. The state and federal courts and authorities with
jurisdiction in the Property Jurisdiction shall have exclusive jurisdiction over
all controversies which shall arise under or in relation to this Assignment.
Borrower irrevocably consents to service, jurisdiction and venue of such courts
for any such litigation and waives any other venue to which it might be entitled
by virtue of domicile, habitual residence or otherwise.

 

Section 12.         Severability; Amendments.

 

The invalidity or unenforceability of any provision of this Assignment shall not
affect the validity or enforceability of any other provision of this Assignment,
all of which shall remain in full force and effect. This Assignment contains the
complete and entire agreement among the parties as to the matters covered,
rights granted and the obligations assumed in this Assignment. This Assignment
may not be amended or modified except by written agreement signed by the parties
hereto.

 

Section 13.         Construction.

 

(a)         The captions and headings of the sections of this Assignment are for
convenience only and shall be disregarded in construing this Assignment.

 

(b)        Any reference in this Assignment to an "Exhibit" or "Schedule" or a "
Section" or an "Article" shall, unless otherwise explicitly provided, be
construed as referring, respectively, to an exhibit or schedule attached to this
Assignment or to a Section or Article of this Assignment. All exhibits and
schedules attached to or referred to in this Assignment, if any, are
incorporated by reference into this Assignment.

 

(c)         Any reference in this Assignment to a statute or regulation shall be
construed as referring to that statute or regulation as amended from time to
time.

 

Assignment of Management Agreement Form 6405   Page 6 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

  

(d)          Use of the singular in this Assignment includes the plural and use
of the plural includes the singular.

 

(e)          As used in this Assignment, the term “including” means “including,
but not limited to" or “including, without limitation," and is for example only
and not a limitation.

 

(f)          Whenever Borrower's knowledge is implicated in this Assignment or
the phrase "to Borrower's knowledge" or a similar phrase is used in this
Assignment, Borrower's knowledge or such phrase(s) shall be interpreted to mean
to the best of Borrower's knowledge after reasonable and diligent inquiry and
investigation.

 

(g)          Unless otherwise provided in this Assignment, if Lender's approval
is required for any matter hereunder, such approval may be granted or withheld
in Lender's sole and absolute discretion.

 

(h)          Unless otherwise provided in this Assignment, if Lender's
designation, determination, selection, estimate, action or decision is required,
permitted or contemplated hereunder, such designation, determination, selection,
estimate, action or decision shall be made in Lender's sole and absolute
discretion.

 

(i)         All references in this Assignment to a separate instrument or
agreement shall include such instrument or agreement as the same may be amended
or supplemented from time to time pursuant to the applicable provisions thereof.

 

(j)          "Lender may" shall mean at Lender's discretion, but shall not be an
obligation.

 

IN WITNESS WHEREOF, Borrower, Lender and Manager have signed and delivered this
Assignment under seal (where applicable) or have caused this Assignment to be
signed and delivered under seal (where applicable), each by its duly authorized
representative. Where applicable law so provides, Borrower, Lender and Manager
intend that this Assignment shall be deemed to be signed and delivered as a
sealed instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

Assignment of Management Agreement Form 6405   Page 7 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

  

  BORROWER:       BELL BR WATERFORD CROSSING JV, LLC,   a Delaware limited
liability company

 

  By: Bell Partners Inc., a North Carolina corporation,     its Co-Manager

 

    By: /s/ Steven D. Bell       Name: Steven D. Bell       Title:    CEO

 

  Address: c/o Bell Partners Inc.     300 North Green Street, Suite 1000    
Greensboro, NC 27401

 

Assignment of Management Agreement Form 6405   Page 8 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

  

  LENDER:       CWCAPITAL LLC, a Massachusetts limited     liability company

 

  By: /s/ Paul A. Sherrington     Paul A. Sherrington     Managing Director

 

  Address: One Charles Rivet Place     63 Kendrick Street     Needham,
Massachusetts 02494

 

Assignment of Management Agreement Form 6405   Page 9 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

  

  MANAGER:       BELL PARTNERS INC., a North Carolina corporation

 

    By: /s/ Steven D. Bell       Name: Steven D. Bell       Title:    CEO

 

  Address: 300 North Green Street, Suite 1000     Greensboro, NC 27401

 

Assignment of Management Agreement Form 6405   Page 10 Fannie Mae 01-11   © 2011
Fannie Mae

 

 

 

